Citation Nr: 1609980	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from April 1961 to April 1989.

This matter came before the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating effective June 11, 2008.  The Veteran has appealed the initial rating assigned.  This matter was previously before the Board, most recently in March 2015, when it was remanded for additional development.

As noted in the March 2015 remand, the issue of entitlement to service connection for hypertension has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's hearing impairment is not worse than level III in either ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2008, prior to the initial adjudication of the claim.  The Board further observes that the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that all available and relevant post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Board observes that the Veteran has presented private audiology results which include speech discrimination test results.  The available evidence does not reflect that the Maryland CNC wordlist was used, as required by 38 C.F.R. § 3.385.  For purposes of this decision, the Board has presumed that the Maryland CNC wordlist was used and further clarification is not necessary as the reported test results could not support a compensable evaluation.

The Veteran has also been afforded appropriate VA examinations to determine the severity of his hearing loss disability, most recently in 2015.  The examination records contain all findings necessary to rate the disability, to include the functional impact of the Veteran's hearing loss disability and determinations of the reliability of the audiometric test results, and the Veteran has not asserted, and the evidence of record does not show, that an examination was inadequate.  The Veteran has contended that audiometric testing is not an accurate depiction of his hearing loss disability because it is conducted in a soundproof room rather than "ordinary" conditions.  VA regulations require that audiological testing be conducted in a controlled setting, and not under "real world" conditions.  See 38 C.F.R. § 4.85(a).  The evidence does not indicate that any of the audiometric testing was inaccurate or improperly conducted.  

Finally, the Board finds substantial compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the AOJ conducted a direct search for "any VA medical records from MARCH 2009 to FEB 2013," as directed by the Board.  The available records were received in May 2015.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. § 4.85(c).  Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz, the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86.
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Board has reviewed all evidence of record pertaining to the history of the hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that further development is warranted.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

An April 2008 Navy examination record reveals that audiometric testing was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
65
60
LEFT
25
25
35
65
60

Thus, the Veteran had an average right ear puretone threshold of 47.5 decibels and an average left ear puretone threshold of 46.25 decibels (in the frequencies of 1000, 2000, 3000 and 4000 Hertz).  Speech recognition ability was 96 percent in the right ear and 100 percent in the left ear.  The record notes the Veteran's history of difficulty understanding speech, especially in the presence of background noise.  The Veteran explained that he "hears but often does not understand."  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA.

A July 2008 VA examination record reveals the Veteran's history of difficulty understanding in background noise and needing to turn the television and radio volume up to a level that made his wife complain.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
55
LEFT
25
20
35
55
60

Thus, the Veteran had an average right ear puretone threshold of 42.5 decibels and an average left ear puretone threshold of 42.5 decibels (in the frequencies of 1000, 2000, 3000 and 4000 Hertz).  Speech recognition ability was 80 percent in each ear.  The VA audiometric findings reflect level III in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA.

A February 2009 private evaluation record indicates that audiometric testing was conducted.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
65
60
LEFT
35
35
55
65
65

Thus, the Veteran had an average right ear puretone threshold of 51.25 decibels and an average left ear puretone threshold of 55 decibels (in the frequencies of 1000, 2000, 3000 and 4000 Hertz).  Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  As addressed above, the Board will presume use of the Maryland CNC word list for purposes of this decision.  These audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA.

A February 2013 VA examination record reveals the Veteran's history that he had to turn the television much louder than it should be and that he missed "a lot of words."  The examiner noted that the functional effects of the hearing loss disability included difficulty hearing conversation at a distance, difficulty understanding speech in noisy settings, misunderstanding verbal instructions, difficulty hearing television or radio at a normal volume, difficulty hearing conversation over the phone, difficulty hearing warning signals such as smoke alarms or sirens, embarrassment when asking others to repeat what was said, social isolation, and difficulty hearing conversation if the speaker is not facing the Veteran.  The examiner determined that the Veteran's hearing loss "should not be a barrier to a wide range of employment settings," though it could "be expected that the Veteran's hearing loss may result in some difficulty understanding speech in noise settings, over the phone, and at a distance," and that the Veteran "may experience problems in environments that require him to often use non-face-to-face communication equipment (such as speakers, intercoms, etc.) and in jobs that require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other beeps and pings)."  The examiner added that the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
55
LEFT
20
25
40
60
65

Thus, the Veteran had an average right ear puretone threshold of 46.25 decibels and an average left ear puretone threshold of 47.5 decibels (in the frequencies of 1000, 2000, 3000 and 4000 Hertz).  The testing also revealed speech recognition ability of 90 percent in each ear.  The VA audiometric findings reflect level II in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA.

A June 2015 VA examination record reveals the examiner's determination that the Veteran's hearing loss disability resulted in a reported difficulty understanding what people say unless they raise their voices and inability to hear the phone.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
60
65
LEFT
20
25
45
60
70

Thus, the Veteran had an average right ear puretone threshold of 53.75 decibels and an average left ear puretone threshold of 50 decibels (in the frequencies of 1000, 2000, 3000 and 4000 Hertz).  The testing also revealed speech recognition ability of 90 percent in each ear.  The VA audiometric findings reflect level II in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA.

Additional evidence of record includes VA clinic records reflecting that the Veteran has been prescribed hearing aids.  Notably, the Veteran reported not wearing his hearing aids at times due to sounds being too loud, an occlusion effect and getting headaches after a while.  He has been counseled on communication strategies which include decreasing his distance to the speaker, decreasing background noise, and being in direct line of sight.

Based upon the above, the Board finds that the schedular criteria for a compensable rating have not been met at any time during the appeal period.  The reliable and adequate examination results show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluations under VA's tables for rating hearing loss disability because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  More importantly, the record contains precise audiometric and word recognition test findings which greatly outweigh any subjective perceptions of decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  The Federal Circuit has recently held that, when considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Veteran has stated that his hearing loss impedes his ability to communicate and to function particularly in the presence of background noise.  He further reports difficult using hearing aids due to sounds being too loud, occlusion effect and getting headaches after a while.  His complaints are credible and consistent with the audiology examinations of record.  

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand noise and speech in crowded environments or by phone.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board further observes that VA examinations are conducted without use of hearing aids, so his nonuse of hearing aids at times is accurately measured by his audiometric examinations.  

The Board further observes that the Veteran is also service-connected for tinnitus, which is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  He has been assigned the maximum 10 percent rating for this aspect of disability.  Overall, the Board finds that the schedular criteria assigned for his hearing loss and tinnitus adequately addresses all aspects of disability, and that there is no credible lay or medical evidence of compounding negative effects from both disabilities which is not adequately addressed in the assigned schedular ratings.  As such, extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based upon individual unemployability (TDIU) benefits is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Veteran has not reported being unemployable due to his service-connected bilateral hearing loss.  There is also no medical evidence showing that his bilateral hearing loss renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

As the preponderance of the evidence is against the claim for a compensable initial rating for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. §§ 5107(b).


ORDER

A compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


